Citation Nr: 9919911	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-51 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's claim for service connection for back 
disability is well grounded and, if so, whether the claim 
should be granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1971.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

An October 1998 rating decision granted entitlement to 
nonservice-connected pension benefits, effective September 
15, 1998.


FINDING OF FACT

The claim for service connection for back disability is 
plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A February 1996 rating decision and a September 1996 
statement of the case denied service connection for back 
disability, indicating that the veteran's claim was not well 
grounded.

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, the veteran's service medical records reveal 
that he complained in service of back problems beginning in 
March 1968, and X-rays showed deformity of the spinous 
process of L5; the impression was lumbosacral strain.  X-rays 
in December 1970 showed spina bifida occulta of L5 with 
partial sacralization.  There were no complaints of back 
disability on the veteran's August 1971 discharge medical 
history report, and his spine was considered normal on 
examination in August 1971.

Post-service medical records reveal complaints of back 
disability beginning in December 1982, at which time the 
veteran said that he had injured his back in service.  A 
statement from Dr. Chase, which was received by VA in April 
1999, notes that the veteran has chronic back pain that is 
"service connected."

Since there is evidence of back disability in service and a 
medical opinion linking a current back disability to service, 
the Board finds that the veteran's claim for service 
connection for back disability is well grounded.

ORDER

The claim for service connection for back disability is well 
grounded.


REMAND

Since the veteran's claim for service connection for back 
disability is well grounded, VA has a duty to assist him in 
the development of the claim.  38 U.S.C.A. § 5107(a).  The 
Board notes that even though Dr. Chase indicated that the 
veteran has chronic back pain that is service connected, he 
did not give a specific diagnosis and did not provide any 
clinical records or provide any other information supportive 
of his conclusion.  Additionally, the Board notes that the 
veteran has not been given a VA orthopedic examination to 
determine the etiology of his back disability.

In light of the above, additional development is needed prior 
to final adjudication.  Consequently, this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
back disability.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file, 
to include the veteran's clinical records 
from Dr. Barton Chase, P.O. Box 99, 
Ramer, Tennessee 38367.

2.  After the above, the RO should 
arrange for a VA orthopedic examination 
of the veteran by a physician with 
appropriate expertise to determine the 
nature, severity, and etiology of all 
back disorders.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner for study 
prior to the examination, and the 
examiner should indicate whether the 
folder was reviewed.  Any necessary tests 
or studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.  With respect to each 
currently present disorder, the examiner 
should specifically address whether the 
disorder is a congenital defect or 
acquired.  With respect to each currently 
present acquired disorder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to 
service.  The rationale for all opinions 
expressed should also be provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to service connection for 
back disability.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

